DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2019 has been considered by the examiner.
Claims 1-5 and 12-26 have been examined.
Claims 6-11 are cancelled.

Claim Objections
Claims 1-5, 12-13 are objected to because of the following informalities:
In line 11 of claim 1, “new VN soft information” should be corrected to –the new VN soft information--.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.
Appropriate correction is required.

Claim 2 is objected to because of the following informalities:
In line 2 of claim 2, “updating of VN soft information” should be corrected to -- updating of the VN soft information--.
Appropriate correction is required.

Claim 4 is objected to because of the following informalities:
In line 3 of claim 4, “accessing a memory” should be corrected to -- accessing [[a]] the memory--. Appropriate correction is required.

Claims 14-26 are objected to because of the following informalities:
In line 13 of claim 14, “new VN soft information” should be corrected to –the new VN soft information--.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.
Appropriate correction is required.

Claim 15 is objected to because of the following informalities:
In line 3 of claim 15, “updating of VN soft information” should be corrected to -- updating of the VN soft information--.
Appropriate correction is required.

Claim 23 is objected to because of the following informalities:
In line 2 of claim 23, “from the VN r to the CN” should be corrected to -- from the VN [[r]] to the CN--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation "the updating of new VN soft information" in line 11 claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the VN soft information comprises a log-likelihood ratio (LLR) value.”
Thus “soft information for the VN” and “a LLR value for the VN” are denoting the same feature. In this respect the formulation “calculation/reading/writing soft information and/or a LLR value for the VN” used in claim 4 remains unclear since soft information for the VN comprising a LLR value for the VN is calculated/read/written but not both features separately.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the VN soft information comprises a log-likelihood ratio (LLR) value.”
Thus “soft information for the VN” and “a LLR value for the VN” are denoting the same feature. In this respect the formulation “at least one of the soft information and
Claim 5 recites the limitation "the LLR value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claims 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the updating of new VN soft information" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Any claim which is not specifically rejected above is rejected due to its dependency on a rejected claim.

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites “the VN soft information comprises a log-likelihood ratio (LLR) value.”
Thus “soft information for the VN” and “a LLR value for the VN” are denoting the same feature. In this respect the formulation “calculation/reading/writing soft information and/or a LLR value for the VN” used in claim 17 remains unclear since soft information for the VN comprising a LLR value for the VN is calculated/read/written but not both features separately.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
22 recites the limitation "the estimated soft information" in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 5 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by
RADOSAVLJEVIC et al. (WO 2009053940 A2, in the IDS filed on 07/09/2019).

As per claim 1, RADOSAVLJEVIC et al. teach a method for fast layered decoding for Low-density Parity-Check (LDPC) codes with a Parity-Check Matrix (P('M) comprising at least a first layer and a second layer (fig. 9, para. 40, decoding, processing of multiple layers, PCM; para. 45, LDPC decoder), 
the method comprising: 
reading, from a memory, Variable Node (VN) soft information, wherein the VN soft information is associated with a message from a VN to a Check Node (CN) of the second layer of the PCM (fig. 4C, “R2” in conjunction with para. 67, reading from the memory LLR of a posteriori probabilities L(qj) (VN soft mj) messages (a message from a VN to a CN); para. 73, memory reading, layers, messages);
calculating a new CN to VN message from the CN of the second layer of the PCM (fig. 4C: “P2” in conjunction with para. 68, updating check node messages, layer; para. 73, updated messages, layer); and
calculating new VN soft information for the VN wherein the new VN soft information is calculated based on the VN soft information and a new CN to VN message from a CN of the first layer to the VN and an old CN to VN message from the CN of the first layer to the VN such that the updating of new VN soft information is delayed by at least one layer (fig. 4c: “W1” in conjunction with para. 86, a newly computed a posteriori probabilities (new VN soft information), equation 13 as shown in fig. 2; para. 84, check messages from the previous layers are buffered while waiting (delayed) to be utilized).

RADOSAVLJEVIC et al. anticipate claim 3.
RADOSAVLJEVIC et al. teach that the VN soft information comprises a log-likelihood ratio (LLR) value (para. 53, L(qj) represent the LLRs; para. 67, LLR of a posteriori probabilities L(qj) (VN soft information)).

RADOSAVLJEVIC et al. anticipate claim 4.
RADOSAVLJEVIC et al. teach that while processing circuitry is calculating soft information and/or a LLR value for the VN, the method further includes simultaneously accessing a memory and performing at least one of: reading soft information and/or a LLR value of a VN associated with a CN from the memory; reading a message from the CN in the first layer from the memory; writing soft infonnation and/or a LLR value of the VN in the first layer to the memory; and writing soft information and/or a LLR value associated with a message from the CN in the first layer to j) (VN soft information), bit node (Lqmj) messages (a message from a VN to a CN)).

RADOSAVLJEVIC et al. anticipate claim 5.
RADOSAVLJEVIC et al. teach that at least one of the soft information and the LLR value for the VN associated with the CN in the first layer may be based on an old message from the CN associated with the VN and a new message from the CN associated with the VN (fig. 2, equation 13, para. 86, a newly computed a posteriori probabilities (new VN soft information), para. 68, check node messages).

RADOSAVLJEVIC et al. anticipate claim 12.
RADOSAVLJEVIC et al. teach that the method is performed by a wireless device (para. 45, decoder, a receiver, wireless).

Claims 14, 16, 17, 18, 19, 23-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RADOSAVLJEVIC et al. (WO 2009053940 A2, in the IDS filed on 07/09/2019).

As per claim 14, RADOSAVLJEVIC et al. teach a system for last layered decoding for Low-Density Parity-Check (l.DPC) codes defined with a parity check matrix (PCM) comprising a first layer and a second layer (fig. 9, para. 40, decoding, processing of multiple layers, PCM; para. 45, LDPC decoder), 
the system comprising: a memory storing instructions; and processing circuitry operable to execute the instructions (para. 9) to cause the processing circuitry to:
read, from the memory, Variable node (VN) soft information, wherein the VN soft information is associated with a message from a VN to a Check Node (CN) of the j) (VN soft information), bit node (Lqmj) messages (a message from a VN to a CN); para. 73, memory reading, layers, messages); and 
calculate a new CN to VN message from the CN of the second layer of the PCM (fig. 4C: “P2” in conjunction with para. 68, updating check node messages, layer; para. 73, updated messages, layer); and
calculate new VN soft information for the VN, wherein the new VN soft information is calculated based on the VN soft information and a new CN to VN message from a CN of the first layer to the VN and an old CN to VN message from the CN of the first layer to the VN such that the updating of new VN soft information is delayed by at least one layer (fig. 4c: “W1” in conjunction with para. 86, a newly computed a posteriori probabilities (new VN soft information), equation 13 as shown in fig. 2; para. 84, check messages from the previous layers are buffered while waiting (delayed) to be utilized).

RADOSAVLJEVIC et al. anticipate claim 16.
RADOSAVLJEVIC et al. teach that the VN soft information comprises a log-likelihood ratio (LLR) value (para. 53, L(qj) represent the LLRs; para. 67, LLR of a posteriori probabilities L(qj) (VN soft information)).

RADOSAVLJEVIC et al. anticipate claim 17.
RADOSAVLJEVIC et al. teach that while the processing circuitry is calculating soft information and/or a LLR value for the VN, the memory is simultaneously accessed and at least one of the following operations is performed: reading soft information and/or a LLR value of a VN associated with a CN from the memory; reading a message from the CN in the first layer from j) (VN soft information), bit node (Lqmj) messages (a message from a VN to a CN)).

RADOSAVLJEVIC et al. anticipate claim 18.
RADOSAVLJEVIC et al. teach that the VN soft information for the VN associated with the CN in the first layer may be based on an old message from the CN associated with the VN and a new message from the CN associated with the VN (fig. 2, equation 13, para. 86, a newly computed a posteriori probabilities (new VN soft information), para. 68, check node messages).

RADOSAVLJEVIC et al. anticipate claim 19.
RADOSAVLJEVIC et al. teach that the new CN to VN message is calculated as a function of a set of values associated with a plurality of messages from a plurality of VNs to the CN of the second layer of the PCM (fig. 1, equation 4, para. 53).

RADOSAVLJEVIC et al. anticipate claim 23.
RADOSAVLJEVIC et al. teach that the message from the VN r to the CN of the second layer is a function of the VN soft information and an old CN to VN message from the CN of the second layer to the VN (fig. 2, equation 11, para. 53).

RADOSAVLJEVIC et al. anticipate claim 24.


RADOSAVLJEVIC et al. anticipate claim 25.
RADOSAVLJEVIC et al. teach that the system comprises a wireless device (para. 45, decoder, a receiver, wireless).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over RADOSAVLJEVIC et al. (WO 2009053940 A2) as applied to claim 1 above, and further in view of Boutillon et al. (US 20050138519 A1, in the IDS filed on 07/09/2019).

As per claim 2, RADOSAVLJEVIC et al. substantially teach the claimed invention described in claim 1 (as rejected above).

Boutillon et al. in an analogous art teach switching from delayed updating to real-time updating of VN soft information (para. 216, 217).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RADOSAVLJEVIC et al.’s international application published under the PCT with the teachings of Boutillon et al. by including additionally switching from delayed updating to real-time updating of VN soft information.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to reduce time to update the VN soft information.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over RADOSAVLJEVIC et al. (WO 2009053940 A2) as applied to claim 1 above, and further in view of Wang et al. (US 20160277036 A1).

As per claim 13, RADOSAVLJEVIC et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However RADOSAVLJEVIC et al. do not explicitly teach that the method is performed by a network node.
Wang et al. in an analogous art teach that the method is performed by a network node (para. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RADOSAVLJEVIC et al.’s international application published under the PCT with the teachings of Wang et al. by including additionally that the method is performed by a network node.
.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over RADOSAVLJEVIC et al. (WO 2009053940 A2) as applied to claim 14 above, and further in view of Boutillon et al. (US 20050138519 A1).

As per claim 15, RADOSAVLJEVIC et al. substantially teach the claimed invention described in claim 14 (as rejected above).
However RADOSAVLJEVIC et al. do not explicitly teach to switch from delayed updating to real-time updating of VN soft information.
Boutillon et al. in an analogous art teach to switch from delayed updating to real-time updating of VN soft information (para. 216, 217).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RADOSAVLJEVIC et al.’s international application published under the PCT with the teachings of Boutillon et al. by including additionally to switch from delayed updating to real-time updating of VN soft information.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to reduce time to update the VN soft information.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over RADOSAVLJEVIC et al. (WO 2009053940 A2) as applied to claim 14 above, and further in view of Yu et al. (US 20100077275 A1).

As per claim 20, RADOSAVLJEVIC et al. substantially teach the claimed invention described in claim 14 (as rejected above).
However RADOSAVLJEVIC et al. do not explicitly teach that a correlation between all pairs of layers is determined.
Yu et al. in an analogous art teach that a correlation between all pairs of layers is determined (para. 28).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RADOSAVLJEVIC et al.’s international application published under the PCT with the teachings of Yu et al. by including additionally that a correlation between all pairs of layers is determined.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to reduce the correlation of successive layers to improve the performance of the fast layered decoding. 

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over RADOSAVLJEVIC et al. (WO 2009053940 A2) as applied to claim 14 above, and further in view of Wang et al. (US 20160277036 A1).

As per claim 26, RADOSAVLJEVIC et al. substantially teach the claimed invention described in claim 14 (as rejected above).

Wang et al. in an analogous art teach that the system comprises a network node (para. 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify RADOSAVLJEVIC et al.’s international application published under the PCT with the teachings of Wang et al. by including additionally that the system comprises a network node.
This modification would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention because one of ordinary skill in the art would have recognized that it would provide predictable result of providing the opportunity to perform decoding for LDPC codes using a network node and correct errors in the data received.

Allowable Subject Matter
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 21, the prior arts do not teach the correlation may be defined as the inner product of blocks in layers, where each block will map to 0 if its value is -1 and to 1, otherwise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111